Citation Nr: 0622146	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  02-04 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a low back 
disorder, characterized as posterocentral herniated nucleus 
pulposus at L4-L5 and L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1990 to July 
1998.  In addition, the veteran had approximately five-and-a 
half months of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  In December 2003 and July 2005, the Board 
remanded the case for additional development, and it is again 
before the Board for further appellate consideration.  


FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
veteran has a right shoulder disorder that is related to 
service.

2.  There is no competent medical evidence showing that the 
veteran's current back disorder, posterocentral herniated 
nucleus pulposus at L4-L5 and L5-S1, is related to service.


CONCLUSIONS OF LAW

1.  Claimed right shoulder disability was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303 (2005).

2.  A back disorder characterized as posterocentral herniated 
nucleus pulposus at L4-L5 and L5-S1, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107(West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, an April 2001 letter satisfied notice 
requirements for elements (1), (2) and (3) above, but it is 
unclear from the record whether the appellant was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim prior the initial RO decision.  See 38 
C.F.R. § 3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reasons.  The April 
2001 letter informed the veteran what additional information 
or evidence was needed to support his claims, and asked him 
to notify the RO if there was any other evidence or 
information that he thought would support his claims so that 
the RO could attempt to obtain it for him.  In addition, an 
August 2005 letter asked the appellant to submit to the RO 
any evidence or information in his possession pertaining to 
his claim.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date, if 
service connection was granted on appeal.  However, in light 
of the Board's determination that the criteria for service 
connection has not been met, no effective date or disability 
rating will be assigned, so there can be no possibility of 
any prejudice to the claimant under the holding in 
Dingess/Hartman.  The appellant has not alleged any prejudice 
with respect to the timing of the notification, nor has any 
been shown.
 
Service medical records and examination reports, non-VA 
medical records and lay statements have been associated with 
the record.  VA has obtained, or made reasonable efforts to 
obtain, all evidence which might be relevant to the 
appellant's claim and VA has satisfied, to the extent 
possible, the duty to assist.  The Board specifically 
remanded this case for a medical examination and opinion, but 
the appellant failed to report for the examination.  Under 38 
C.F.R. § 3.655(b)(2005), when service connection cannot be 
established without a current VA examination and a claimant, 
without good cause, fails to report for such examination, the 
claim shall be considered based on the evidence of record.  
The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has 
also held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

Service Connection - Right Shoulder Disorder

The veteran contends he has had right shoulder pain which 
started during active duty, and that he has a right shoulder 
disorder that should be service connected.

The Board has carefully reviewed the medical evidence in the 
claims file, and it shows no evidence of any current right 
shoulder disorder.  September 1994 service medical records 
show treatment for right shoulder pain after the veteran 
reported that he fell off of a motorcycle.  These records 
reflect that the veteran had good range of motion in his 
right shoulder and no crepitus, and contemporaneous x-rays 
reflect that there was no fracture.  In December 1994, the 
veteran reported that he had hurt his shoulder when he fell 
while running.  At that time, his range of motion was within 
normal limits and his strength was intact.  It appears from 
the record that he underwent physical therapy in early 1995.  
In March 1995, an essentially negative magnetic resonance 
imaging (MRI) of the veteran's right shoulder reflected a 
suggestion of some mild impingement on the supraspinatus as 
it crosses under the acromian, but no supraspinatus tear and 
no abnormal signal in the supraspinatus tendon.  In May 1995, 
the veteran reported worsening right shoulder pain but 
medical records show no instability, full range of motion and 
full muscle strength, with no diagnosed disorder.  A June 
1995 service medical record reflects that the veteran stated 
that he first felt pain in his shoulder when playing softball 
but that his range of motion, sensory and vascular aspects 
and strength were within normal limits.  The veteran's 
separation examination reflected crepitus but a full range of 
motion and no diagnosed disorder.

A January 1999 VA joints examination report reflected 
crepitance in his shoulder but his x-rays, Hawkins, 
apprehension and drop arm tests were all negative, and he was 
found to have status post right shoulder sprain, but no 
diagnosed disorder.  On VA joints examination in April 2001, 
the examiner found the veteran to have a full range of motion 
of his right shoulder with no pain, no evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement or guarding of movement with 
no ankylosis.  The examiner noted that the veteran had 
crepitus of the right shoulder joint, but that the 
musculoskeletal joint examination was negative for any 
finding of a diagnosed disorder.  

The veteran claims to have recurring pain in his right 
shoulder.  Pain alone, without a diagnosed or identifiable 
underlying condition, does not constitute a disability for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, 
and vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Service Connection - Low Back Disorder

The veteran contends he injured his back in service when he 
lifted a tool box while working as a mechanic, and that his 
current low back disorder should be service connected.

November 1991 service medical records reflect that the 
veteran reported low back pain which radiated from his lower 
back around his groin area.  He had a limited range of motion 
with no muscle weakness, paresthesia, tenderness to pressure, 
or spasm, and was diagnosed with muscle strain and given 
medication.  Service medical records in February 1993 show 
that the veteran hurt his upper back while lifting a heavy 
object, but the pain did not radiate into his legs, and he 
had no nausea, vomiting, diarrhea or abdominal pain.  He had 
a limited range of motion and was diagnosed with a mild mid-
back muscle spasm.  In November 1995, the veteran reported 
low back pain which started while playing basketball.  At 
that time he had limited range of motion but no dysuria, 
nausea, vomiting or diarrhea.  A contemporaneous spine x-ray 
was within normal limits.  The veteran's separation report of 
medical history and chronological report of medical care 
reflect the veteran's reports of back pain; however, his exit 
medical examination reflects a normal spine and does not note 
any back problems. 

A January 1999 VA joints examiner reported that the veteran 
had a full range of motion of his spine with no pain or 
tenderness.  Results of manual muscle tests of his 
hamstrings, quadriceps, tibialis anterior, gastrosoleus, and 
anterior hallucis longus in both lower extremities were 5/5.  
The examiner noted paralumbar muscle spasm and reported that 
the veteran had lumbar myositis.  Contemporaneous x-rays were 
normal, and there was no diagnosed disorder.  An April 2001 
VA spine examination reflects that the veteran had moderate 
low back pain with radiation to the posterior leg.  He did 
not have full range of motion, and had moderate lumbar muscle 
spasm and tenderness to palpation on lumbar paravertebral 
muscles.  The examiner diagnosed a small posterocentral 
herniated nucleus pulposus at L4-L5 and L5-S1, as shown in a 
September 1999 MRI of the spine, performed over a year after 
the veteran left service.  The VA examiner opined that the 
veteran's current back disorder was not incurred or 
aggravated by service, and there is no evidence of chronicity 
or treatment of a low back condition.  A July 2004 MRI 
confirmed the diagnosis of herniated nucleus pulposus at L4-
L5 and L5-S1.

In terms of the veteran's own statements, he, as a layperson, 
with no apparent medical expertise or training, is not 
competent to comment on the presence or etiology of a medical 
disorder.  Rather, medical evidence is needed to that effect.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
veteran was scheduled for a VA examination to determine the 
nature of his right shoulder and low back disorders and the 
likelihood that they were related to service.  He failed to 
report for examination without good cause, so the claim had 
to be adjudicated without evidence from the examination.  38 
C.F.R. § 3.655 (2005).  Accordingly, the service-connection 
claims for a right shoulder disorder and a low back disorder 
are denied.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a right shoulder disorder is denied.

Service connection for a low back disorder, characterized as 
posterocentral herniated nucleus pulposus at L4-L5 and L5-S1, 
is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


